Citation Nr: 0315707	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  99-18 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 30 percent disabling.
   
2.  Entitlement to an increased (compensable) disability 
rating for vertigo.

3.  Entitlement to an increased (compensable) evaluation for 
otitis media and maxillary, left, to include restoration of a 
10 percent disability rating.


REPRESENTATION

Appellant represented by:	American Red Cross




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active military duty from March 1951 to 
March 1954.

This matter comes before the Board Of Veterans' Appeals 
(Board) on appeal from an October 1998 rating action of the 
San Juan, the Commonwealth of Puerto Rico, regional office 
(RO).  In that decision, the RO granted an increased 
disability rating for the service-connected bilateral hearing 
loss from 10 percent to 20 percent, effective from July 1998; 
denied a compensable disability evaluation for the service-
connected vertigo; and reduced the disability rating for the 
service-connected left otitis media and maxillary from 10 
percent to a noncompensable level, effective from July 1998.

In April 2001 the Board remanded the case to the RO for 
further development.  Subsequently in a January 2003 rating 
decision, the RO increased the evaluation for bilateral 
hearing loss from 20 to 30 percent, effective from October 7, 
2002.  The rating decision also continued the noncompensable 
disability evaluation for vertigo. and otitis media and 
maxillary, left.  

The evidence raises the issue s to whether a separate 10 
percent rating for tinnitus is warranted in conjunction with 
Diagnostic Code 6204, effective in June 1999.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
productive of Level IV hearing loss in the right ear and 
Level XI hearing loss in the left ear.

2.  The veteran's service-connected vertigo is manifested by 
tinnitus without staggering.

3.  The veteran's otitis media and maxillary, left, is 
asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 6100 (2002).

2.  The criteria for a 10 percent evaluation for vertigo have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
Diagnostic Code 6204 (1998).

3.  The criteria for a compensable rating for otitis media 
and maxillary, left, have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. Part 4, Diagnostic Code 6200 (1998); 
Diagnostic Code 6200 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claims in the 
statement of the case and supplemental statement of the case.  
Also, in a May 2002 notice letter, the RO notified the 
appellant of VCAA provisions and what records the VA would 
obtain.  The record shows that the RO has sought and/or 
obtained all pertinent evidence needed to adjudicate the 
present issues, to include affording the veteran indicated 
specialized examinations.  The Board finds that the VA has 
satisfied and met provisions of the VCAA.  Quartuccio v. 
Princippi, 16 Vet. App. 183 (2002).

Factual Background

The service medical records show that the veteran was treated 
for purulent otitis media.  A VA examination was conducted in 
October 1958.  The diagnosis was chronic non-suppurative 
otitis media, bilateral and mild conductive deafness.  In an 
October 1958 rating decision the RO granted service 
connection for otitis media, nonsuppurative, bilateral, with 
mild deafness, assigning a non-compensable evaluation.  In a 
December 1966 rating decision, the RO amended service 
connection to include otitis media and externa, and increased 
the evaluation for that disability to 10 percent on the basis 
of evidence of aggravation.  In an October 1967 rating 
decision, the service-connected disability was amended to 
otitis media, suppurative, bilateral with mastoiditis and 
mild deafness.  

In a December 1968 rating decision, the issue of entitlement 
to service connection for dizziness was addressed, and the 
service connected ear and hearing disability was amended to 
otitis media, mastoidectomy scar, mild hearing loss (and 
occasional dizziness now reported as vertigo), and the 10 
percent rating was continued.  In a July 1981 rating 
decision, the RO amended service connection for (1) chronic 
suppurative otitis media, left; chronic nonsuppurative otitis 
media, right, assigned a noncompensable evaluation; and (2) 
moderate to severe mixed type hearing loss, assigned a 10 
percent evaluation.  

In a June 1992 rating decision, the RO granted service 
connection for occasional vertigo, assigned a noncompensable 
evaluation; assigned a 10 percent evaluation for chronic 
otitis media and maxillary left side; and continued a 10 
percent evaluation for bilateral hearing loss.  

A VA audiological examination was conducted in July 1998.  At 
that time the veteran complained of progressive hearing loss, 
constant bilateral tinnitus and very frequent episodes of 
positional vertigo since 1951.  He indicated that he had more 
hearing difficulties in noisy and crowded environments.  He 
reported having a history of recurrent suppurative otitis 
media and left middle ear surgery in 1964.  He denied having 
a history of noise exposure.  He described his tinnitus as a 
high intensity complex noise that interfered with sleeping 
hours.  

Puretone thresholds in the right ear at 1000, 2000, 3000, and 
4000 hertz were 40, 45, 45, and 45 decibels, respectively.  
Puretone thresholds in the left ear at the same frequencies 
were 105, 110, 110, and 110 decibels, respectively.  The 
average pure tone threshold for the right ear was 43 decibels 
and was 108 decibels for the left ear. The veteran had a 
speech discrimination score of 84 percent correct in the 
right ear and 0 percent correct in the left ear.  The 
diagnosis for the right ear was mild to moderate 
sensorineural hearing loss from 500 Hz to 4000 Hz with 
reduced speech recognition ability and normal middle ear 
function.  The diagnosis for the left ear was profound mixed 
type hearing loss from 500 Hz to 4000 Hz with 0 percent 
speech recognition ability.

A VA audiological examination was conducted in August 1998.  
Puretone thresholds in the right ear at 1000, 2000, 3000, and 
4000 hertz were 40, 45, 50, and 50 decibels, respectively.  
Puretone thresholds in the left ear at the same frequencies 
were 105, 110, 110, and 110 decibels, respectively.  The 
average pure tone threshold for the right ear was 47 decibels 
and was 108 decibels for the left ear.  The veteran had a 
speech discrimination score of 78 percent correct in the 
right ear and 0 percent correct in the left ear.  The 
diagnosis for the right ear was mild to moderate 
sensorineural hearing loss from 500 Hz to 4000 Hz with 
reduced speech recognition ability and normal middle ear 
function.  The diagnosis for the left ear was profound mixed 
type hearing loss from 500 Hz to 4000 Hz with 0 percent 
speech recognition ability.

A VA examination was conducted in August 1998.  At that time 
the veteran complained of total deafness in the left ear, 
tinnitus, hearing loss, itching and dizziness.  He reported 
having had left ear surgery about 35 years before.  On 
examination, the examiner noted negative findings regarding 
the auricle, external canal, tympanic membrane and tympanum.  
Examination of the mastoid revealed post-mastoidectomy status 
of the left ear.  Hearing loss and dizziness were noted as 
conditions secondary to ear disease.  The examiner noted that 
no active ear disease or infections of the middle or inner 
ear were present.  X-ray examination concluded with an 
impression of poorly pneumatized mastoid antra, and of 
sclerosis of the mastoid bone, S/P post-surgical changes.  
The examination report contains diagnoses of chronic 
labyrinthitis, left and status post left mastoidectomy.

A VA examination was conducted in October 2002.  At that time 
the veteran reported he had left ear surgery in 1966.  He 
complained that he wore hearing aids that did not help much.  
The examiner noted that in 2000 the veteran underwent an MRI 
of the head due to complaints of headaches and vertigo, and 
no evidence was found of vestibular lesions.  The veteran 
complained of vertigo, which was positional only, and of 
progressive loss of hearing, for which hearing aids did not 
help much.  He also complained of continuous bilateral 
tinnitus.  On examination, the auricle, external canal and 
tympanum were normal.  Both tympanic membranes were 
retracted, more so on the left one.  Examination of the 
mastoids revealed a post surgical scar of the left side.  
Conditions secondary to ear disease were mainly hearing loss, 
and dizziness.  There was no active disease presently.  The 
examiner noted that there were no infections of the middle or 
inner ear, suppuration, effusion or aural polyps.  With 
respect to evaluation for peripheral vestibular disorders, 
the examiner stated that there was no staggering gait and 
there were subjective complaints of frequent dizziness.  The 
examiner made reference that a brain MRI of January 2000 was 
examined.  The report contains diagnoses of (1) chronic 
otitis media, (2) bilateral tinnitus, (3) Eustachian tube 
dysfunction, bilaterally, more on the left, most likely 
related to chronic otitis media, (4) S/P left mastoidectomy, 
(5) no evidence of vestibular disease as per MRI of January 
2000, and (3) vertigo, as per veteran. 

A VA audiological examination was conducted in October 2002.  
At that time the veteran complained of hearing loss, more 
pronounced in the left ear, balance problems, tinnitus, 
vertigo episodes and difficulty tolerating loud sounds since 
1951.  He reported a history including bilateral recurrent 
suppurative otitis media, left ear surgery.  He reported 
having three years of infantry noise exposure in service.  He 
complained of bilateral constant tinnitus.  

Puretone thresholds in the right ear at 1000, 2000, 3000, and 
4000 hertz were 50, 55, 60, and 60 decibels, respectively.  
Puretone thresholds in the left ear at the same frequencies 
were 105, 105, 105, and 105 decibels, respectively.  The 
average pure tone threshold for the right ear was 56 decibels 
and was 105 decibels for the left ear. The veteran had a 
speech discrimination score of 80 percent correct in the 
right ear and 0 percent correct in the left ear.  The 
diagnosis for the right ear was moderate to moderately severe 
sensorineural hearing loss from 500 Hz to 4000 Hz, reduced 
speech recognition ability, and normal compliance of the 
tympanic membrane with absence of the ipsilateral and 
contralateral acoustic reflexes.  The diagnosis for the left 
ear was profound mixed type hearing loss from 500 Hz to 4000 
Hz (no measurable hearing). 0 percent speech recognition 
ability.  Normal compliance of the tympanic membrane with 
absence of the ipsilateral and contralateral acoustic 
reflexes.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. See 38 C.F.R. § 4.7.  When 
the requirements for a compensable rating of a diagnostic 
code are not shown, a 0 percent rating is assigned. 38 C.F.R. 
§ 4.31.

In cases in which entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, as here, it is the present level of disability that 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

With respect to the issues on appeal here, the veteran's 
statements describing the symptoms of his service-connected 
disorders are deemed competent evidence. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent rating criteria.

Bilateral Hearing Loss

When the issue involves a claim for an increased rating for 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  38 
C.F.R. § 4.85.  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level, as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000 and 4000 cycles per 
second (Hertz).

To evaluate the degree of disability from service-connected 
defective hearing, the Rating Schedule establishes 11 
auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness. See 38 C.F.R. § 4.85 (effective prior to effective 
June 10, 1999.), Diagnostic Code 6100.

During the course of this appeal, the criteria for rating 
hearing loss were revised, effective June 10, 1999. 64 Fed. 
Reg. 25202-25210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date. Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002).

The more recently enacted 38 C.F.R. § 4.86 applies to 
exceptional patterns of hearing impairment.  There under, (a) 
when the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table Via, whichever results in the higher numeral.  
Each ear will be evaluated separately.  Tables VI- VII are 
unchanged.

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.

38 U.S.C.A. § 1160 (West 2002) was amended effective December 
6, 2002.   The amendment concerns certain cases involving 
paired organs and is not applicable to the current claim.

The October 2002 VA audiological examination showed an 
average pure tone threshold of 56 decibels in the right ear, 
and 105 decibels in the left ear and a discrimination ability 
of 80 percent correct in the right ear, and 0 percent correct 
in the left ear.  By use of 38 C.F.R. § 4.85(h), Tables VI 
and VII (2002), the veteran's hearing equates to Level IV 
hearing loss in the right ear and Level XI hearing loss in 
the left ear which results in a rating of 30 percent.  These 
results would be the same under the new criteria pursuant to 
38 C.F.R. § 4.86.  Neither version of the rating schedule is 
more favorable to the outcome of the veteran's claim.  The 
Board has also considered the lay statements.  However, the 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids, and hearing 
loss claims are evaluated by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluation.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The current findings do not warrant a rating in excess of 30 
percent under either criteria.  Accordingly, the Board finds 
that the weight of the evidence is against the veteran's 
claim.

Vertigo

The RO has assigned a non-compensable rating for vertigo 
under Diagnostic Code 6204. Diagnostic Code 6204provies for 
the evaluation of  chronic labyrinthitis.  The rating 
criteria for chronic labyrinthitis.  When moderate with 
tinnitus or occasional dizziness a 10 percent rating is 
warranted.  A 30 percent rating, which was the maximum rating 
provided by this Diagnostic Code, was warranted for severe 
chronic labyrinthitis, with tinnitus, dizziness and 
occasional staggering. (NOTE: The schedule provided that the 
ratings were to be combined with ratings for loss of hearing 
or suppuration.).  

During the pendency of this appeal, VA issued new regulations 
for evaluating diseases of the ears and other sense organs, 
effective June 10, 1999.  Under the revision, Diagnostic Code 
6204 provides for the evaluation of peripheral vestibular 
disorders.  Under Diagnostic Code 6204 a 10 percent 
evaluation is warranted for occasional dizziness and a 30 
percent evaluation for dizziness and occasional staggering.  
(NOTE: The revised schedule requires objective findings 
supporting the diagnosis of vestibular disequilibrium before 
a compensable evaluation can be assigned under this code.  
Hearing impairment or suppuration shall be separately rated 
and combined.)

The Court has held that, where laws or regulations change 
after a claim has been filed or reopened and before 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies, unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to provide otherwise and the Secretary has 
done so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); see 
also Fischer v. West, 11 Vet. App. 121 (1998).  

The August 1998 VA examination showed that the veteran 
reported tinnitus and dizziness.  Additionally, the October 
2002 VA examination showed that the veteran reported 
experiencing positional vertigo and continuous bilateral 
tinnitus.  Accordingly, the Board finds that a 10 percent 
rating is warranted under the old and revised rating 
criteria.  However, a higher rating of 30 percent is not 
supported by the evidence.  The recent VA examinations showed 
no evidence of staggering as required for an evaluation of 30 
percent under the old or new criteria.  Accordingly, a rating 
in excess of 10 percent is not warranted.

Otitis Media and Maxillary, Left

The Board notes here that the October 1998 rating decision 
which reduced the rating for the otitis media and maxillary, 
left, from 10 to 0 percent, did not reduce compensation 
payments to the veteran.  Therefore the RO is not required to 
comply with procedural requirements under 38 C.F.R. § 
3.105(e).

Prior to the amendments of 1999, the Schedule provided for a 
single rating of 10 percent for chronic, suppurative otitis 
media, during the continuance of the suppurative process, and 
mandated that this rating was to be combined with ratings for 
loss of hearing. 38 C.F.R. § 4.87a, Part 4, Diagnostic Code 
6200 (1998).  The Schedule also mandated that chronic, 
catarrhal otitis media be rated under loss of hearing. 38 
C.F.R. § 4.87a, Part 4, Diagnostic Code 6201 (1998).

Currently, Diagnostic Code 6200 addresses, in addition to 
chronic suppurative otitis media, mastoiditis and 
cholesteatoma, and provides that all of these conditions, or 
any combination of them, are to be rated separately.  It also 
provides for a single rating of 10 percent when there is 
evidence of suppuration, or aural polyps.  38 C.F.R. § 4.87, 
Part 4, Diagnostic Code 6200 (2002).  Also currently, 
Diagnostic Code 6201 addresses chronic nonsuppurative otitis 
media, with effusion, also referred to as serous otitis 
media, and mandates that the rating be accomplished based on 
hearing impairment.  38 C.F.R. § 4.87, Part 4, Diagnostic 
Code 6201 (2001).

The Board finds that a compensable rating would not be 
warranted under Diagnostic Code 6200, insofar as there is no 
evidence that the veteran's otitis media and maxillary, left, 
is manifested by suppuration or aural polyps.  To the 
contrary, the VA examination in August 1998 contains negative 
findings regarding the auricle, external canal, tympanic 
membrane and tympanum and the examiner noted that no active 
ear disease or infections of the middle or inner ear were 
present.  More recently, the report of VA examination in 
October 2002 shows that there was no active disease present, 
and no infections of the middle or inner ear, and no 
suppuration, effusion or aural polyps.  Examination of the 
auricle, external canal and tympanum was normal.  Thus, a 
compensable rating is not warranted under the old or revised 
criteria and therefore a restoration of the previous 10 
percent rating also is not warranted as well.


ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.

Entitlement to an increased rating to 10 percent for vertigo, 
is granted subject to pertinent criteria governing the 
payment of monetary benefits.

Entitlement to an increased rating for otitis media and 
maxillary, left, to include restoration of a 10 percent 
rating, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

